PER CURIAM.
The only question here is as to whether appellant can be deported upon no other evidence than his own statements, made under oath while under arrest, charged with violating the Immigration Act.
As required by the rules of the Department of Tabor, appellant, during the hearing, was permitted to inspect the warrant, and was advised that he was entitled to be represented by counsel. He elected to *559proceed without counsel, and was sworn and testified without objection, and the record shows he had a fair hearing.
Deportation proceedings are civil, and not criminal, and under numerous authorities the question will have to be answered in the affirmative. United States ex rel. Bilokumsky v. Tod, 263 U. S. 149, 44 Sup. Ct. 54, 68 L. Ed.-; Low Foon Yin v. U. S. Imm. Com’r, 145 Fed. 791, 76 C. C. A. 355; U. S. v. Brooks (D. C.) 284 Fed. 908; In re Chan Foo Lin, 243 Fed. 137, 156 C. C. A. 3; Mahler v. Eby, 264 U. S. 32, 44 Sup. Ct. 283, 68 L. Ed. ——, opinion filed February 18, 1924. The order of the District Court is affirmed.